                                      Case 2:17-cv-05075-AB-JPR Document 190 Filed 02/08/19 Page 1 of 3 Page ID #:10790



                                          1 ANDREW P. BRIDGES (CSB No. 122761)
                                            abridges@fenwick.com
                                          2 FENWICK & WEST LLP
                                            801 California Street
                                          3 Mountain View, CA 94041
                                            Telephone: 650.988.8500
                                          4 Facsimile: 650.928.5200
                                          5 JEDEDIAH WAKEFIELD (CSB No. 178058)
                                            jwakefield@fenwick.com
                                          6 TODD R. GREGORIAN (CSB No. 236096)
                                            tgregorian@fenwick.com
                                          7 ERIC B. YOUNG (CSB No. 318754)
                                            eyoung@fenwick.com
                                          8 FENWICK & WEST LLP
                                            555 California Street, 12th Floor
                                          9 San Francisco, CA 94104
                                            Telephone: 415.875.2300
                                         10 Facsimile: 415.281.1350
                                         11 RONALD P. SLATES, SBN: 43712
                                            rslates2@rslateslaw.com
                                         12 RONALD P. SLATES, P.C.
F ENWICK & W ES T LLP




                                            500 South Grand Avenue, Suite 2010
                        LAW




                                         13 Los Angeles, CA 90071
                                            Telephone: 213.624.1515
                         AT
                        ATTO RNEY S




                                         14 Facsimile: 213.624.7536
                                         15
                                            Attorneys for Plaintiffs/Judgment Creditors,
                                         16 GIGANEWS, INC. and LIVEWIRE
                                            SERVICES, INC.
                                         17
                                                                   UNITED STATES DISTRICT COURT
                                         18
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                         19
                                                                        LOS ANGELES DIVISION
                                         20
                                         21
                                            GIGANEWS, INC., a Texas Corporation;      Case No.: 2:17-cv-05075-AB (JPR)
                                         22 LIVEWIRE SERVICES, INC., a Nevada
                                            Corporation,                              PLAINTIFFS’ SUPPLEMENT TO
                                         23                                           JOINT PRETRIAL
                                                            Plaintiffs,               CONFERENCE ORDER
                                         24
                                                  v.                                  Pretrial Conf.:March 1, 2019
                                         25                                           Time:          11:00 a.m.
                                            PERFECT 10, INC., a California            Courtroom: 7B
                                         26 Corporation; NORMAN ZADA, in              Trial Date: March 26, 2019
                                            individual; and DOES 1-50, inclusive,     Judge:         Hon. André Birotte, Jr.
                                         27
                                                            Defendants.
                                         28
                                               PLAINTIFFS’ SUPPLEMENT TO JOINT
                                               PRETRIAL ORDER                                             2:17-cv-05075-AB (JPR)
                                              FW/10582953.2
                                      Case 2:17-cv-05075-AB-JPR Document 190 Filed 02/08/19 Page 2 of 3 Page ID #:10791



                                          1           Because Defendants refused to allow any specific discussion of outstanding
                                          2 discovery issues in the joint pretrial conference order, Plaintiffs agreed to omit them
                                          3 from the joint document in order to finalize that document. Plaintiffs therefore
                                          4 submit this short supplement with the information Defendants would not allow.
                                          5                                       DISCOVERY
                                          6           Plaintiffs sought and received orders from the Court compelling Defendants
                                          7 to identify physical assets Perfect 10 claims it transferred to Norman Zada. See
                                          8 Dkt. 66. Defendants still have not fully complied. Mr. Zada’s October 31, 2018
                                          9 deposition revealed that there were additional assets that Perfect 10 transferred that
                                         10 Defendants did not disclose in their interrogatory responses or document
                                         11 production; Mr. Zada assumed that if they were Perfect 10’s, he would have
                                         12 included them in the transfer, yet he still did not disclose them or investigate
F ENWICK & W ES T LLP
                        LAW




                                         13 whether he or Perfect 10 paid.
                         AT
                        ATTO RNEY S




                                         14           Defendants also refused to supplement their interrogatory responses and
                                         15 document productions according to Federal Rule of Civil Procedure 26(e)(1).
                                         16 Defendants completed their original disclosures near the very end of fact discovery.
                                         17 Since that time, they have not provided any supplemental response or production,
                                         18 despite Plaintiffs’ requests. Specifically, Defendants have not produced their most
                                         19 recent account statements, which are relevant to show any additional transfers from
                                         20 Perfect 10 to Zada, assets and liabilities to calculate insolvency, and Defendants’
                                         21 ability to pay a punitive damages award. The First Amended Complaint contains a
                                         22 claim for punitive damages, and the jury must hear and consider relevant evidence
                                         23 on that issue, specifically evidence of Mr. Zada’s current financial position.
                                         24           Defendants also have not produced documents related to Defendants’ filings
                                         25 or planned tax filings for the 2018 tax year. Mr. Zada testified that such filings
                                         26 would occur to “correct” misrepresentations in Perfect 10’s filings for 2015, 2016,
                                         27 and 2017. Those misrepresentations are directly at issue in this case, as they show
                                         28 that Mr. Zada’s contributions to Perfect 10 were purchases of equity, not loans, and
                                               PLAINTIFFS’ SUPPLEMENT TO JOINT
                                               PRETRIAL CONFERENCE ORDER                1                       2:17-cv-05075-AB (JPR)
                                              FW/10582953.2
                                      Case 2:17-cv-05075-AB-JPR Document 190 Filed 02/08/19 Page 3 of 3 Page ID #:10792



                                          1 that Perfect 10 for years continued to claim depreciation on assets it had supposedly
                                          2 sold to Mr. Zada in 2015.
                                          3           Defendants also have not produced their recent communications that fall
                                          4 under the Court’s order dated September 10, 2018 compelling (1) all
                                          5 communications between Defendant(s) and Bruce Hersh, and (2) all
                                          6 communications between Defendant(s) and Melanie Poblete or Sean Chumura that
                                          7 relate to Defendants’ assets, liabilities, or transfers.
                                          8           Defendants contend that Plaintiffs consented to December 31, 2017 as a
                                          9 cutoff date for all discovery, and therefore waived any right to supplementation
                                         10 under Rule 26. Defendants rely on a statement by Plaintiffs’ counsel at a discovery
                                         11 hearing, which refers to specific requests at issue before the Magistrate Judge on a
                                         12 motion to compel. Plaintiffs did not agree to limit the relevant period for all
F ENWICK & W ES T LLP
                        LAW




                                         13 discovery to 2017.
                         AT
                        ATTO RNEY S




                                         14 Dated: February 8, 2019                 FENWICK & WEST LLP
                                         15
                                         16
                                         17                                          By: /s/Todd Gregorian
                                                                                         Todd Gregorian
                                         18
                                         19                                          Attorneys for Plaintiffs/Judgment Creditors,
                                                                                     GIGANEWS, INC., and LIVEWIRE
                                         20                                          SERVICES, INC.

                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                               PLAINTIFFS’ SUPPLEMENT TO JOINT
                                               PRETRIAL CONFERENCE ORDER                 2                       2:17-cv-05075-AB (JPR)
                                              FW/10582953.2
